IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                               FILED
                                                            December 10, 2008
                               No. 08-10260
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

WILLIE LEE JOHNSON

                                         Plaintiff-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION;
CHRISTINA MELTON CRAIN, Chairman, Texas Department of Criminal
Justice Division; BRAD LIVINGSTON, Executive Director, Texas Department
of Criminal Justice; KIM VERNON, State Counsel of Offenders, Texas
Department of Criminal Justice; MELINDA BOZARTH, as General Counsel


                                         Defendants-Appellees


                Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 5:07-CV-225


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
     Proceeding pro se and in forma pauperis, Willie Lee Johnson, a former
Texas prisoner, filed a 42 U.S.C. § 1983 complaint for damages against
numerous defendants involved in his 1996 Texas state conviction for driving

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-10260

while intoxicated. The district court dismissed the complaint as barred by Heck
v. Humphrey, 512 U.S. 477 (1994), and as repetitive and malicious. Johnson
does not challenge the district court’s conclusion that his claims were barred by
Heck or were repetitive and malicious.
      By failing to brief any argument challenging the district court’s reasons
for dismissal, Johnson has abandoned the only grounds for appeal. See Yohey
v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). The appeal is wholly
without arguable merit and is frivolous. See Howard v. King, 707 F.2d 215,
219-20 (5th Cir. 1983). Because the appeal is frivolous, it is dismissed. See 5TH
CIR. R. 42.2. Johnson is warned that future frivolous filings will invite the
imposition of sanctions.
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                         2